DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: it’s verbatim as claim language.  Appropriate correction is required.
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites extracting a plurality of technical artifacts… and providing a process flow diagram having… 
The limitation of extracting a plurality of technical artifacts… as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “exacting” in the context of this claim encompasses the user manually taken or fetch artifacts… Similarly, the limitation of providing a process flow diagram having…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “providing” in the context of this claim encompasses the user thinking that the artifacts or portion using process flow diagram The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a “Mental Processes” of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the i.e., as a generic processor performing a generic computer function of extracting and providing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform associating and displaying the process flow diagram no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For dependent claims 
Claims 2-8, 8-27, 29-34 and 36-41, the claims do not remedy claims 1, 7, 28 and 35 therefore are directed to non-statutory subject matter for the same reason(s) as noted above. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al USPN 7,712,073 in view of Hagstrom et al USPN 7,631,006.
Regarding claims 1, 7, 28 and 35
Srinivas et al teaches 
extracting a plurality of technical artifacts from a computing system having a plurality of software applications, wherein the plurality of software applications includes one or more target applications (column, 4, line 38,   the artifact creator module 14 writes the created software artifact 15 to a software artifact repository 16 which is operable to store and retrieve the software artifact 15.  In the preferred embodiment, the software artifact repository 16 comprises a software development tool 18, specifically a CASE tool sold under the trademark Rational Rose.RTM., in communication with a first store 20 which physically stores the software artifact 15 as a file.  In other embodiments, the software artifact repository 16 may be a code control system (CCS).  In still other 
providing a process flow diagram having a plurality of nodes and a plurality of edges (column 5, line 44, turning now to FIG. 2 a flow chart depicts the steps or process of using the software artifact creation system 10.  The process begins at block 130 and proceeds to block 132 where a baseline ICD template or definition is loaded into the artifact creator module 14.  This baseline ICD definition defines what components belong to the software artifact 15 and may vary from project to project.  The process proceeds to block 134 in which a name is specified for creating the use case 94 and associated components of the software artifact 15.  The process proceeds to block 136 in which an empty sequence diagram 92 is created and named based on the use case name.  The process proceeds to block 138 in which an empty use case realization is created and named based on the use case name.  The process proceeds to block 140 in which an empty use case 94 is created and given the name specified in block 134.  The process flows to block 142 in which a name is specified for an application name.  The process flows to block 144 in which application packages are created.  Note that the above describes an exemplary baseline ICD according to one baseline ICD template or definition.  When other baseline ICD templates or definitions are employed more or fewer ICD components may be created.  Also note that creating these components of the software artifact 15 comprises adding configuration attributes to the .mdl file, as discussed above);

when the node is actuated, displaying the associated technical artifact (column 5, line 34, a typical application of the artifact builder system 10 is to create the software artifact 15 by using the artifact creator module 14 and to then populate the software artifact 15 with information based on transforming the data 36 read from the second store 34 by using the reverse engineering module 32.  The data 36 may be a software artifact generated by a different software development tool, and the data 36 may be incompatible with the software development tool 18 without the transformations effected by the reverse engineering module 32). Srinivasan et al teaches artifact and process but doesn’t teach explicitly displaying the process flow diagram, however, Hagstrom et al 

Regarding claim 2
Srinivasan et al teaches
 each of the plurality of technical artifacts comprises one or more supporting technical functions of the computing system (column 3, line 52, Turning now to FIG. 1, a 

Regarding claim 3
Srinivasan et al teaches 
 each of the plurality of technical artifacts comprises one or more of a software object, a batch job, a screen, a window, one or more panes of the window, a page, a web service, a script, a table, or a file (see summary of the invention and fig 1)

Regarding claim 4
Rejection of claim 1 is incorporated and further claim recite limitations from claim 1, therefore rejected under same rationale. 

Regarding claim 5
Rejection of claim 1 is incorporated and further claim recite limitations from claim 1, therefore rejected under same rationale.



Rejection of claim 1 is incorporated and further claim recite limitations from claim 1, therefore rejected under same rationale.

Regarding claim 8
Rejection of claim 7 is incorporated and further claim recite limitations from claim 1, therefore rejected under same rationale.

Regarding claim 9
Srinivasan et al teaches 
data extraction unit extracts instances when at least one of the plurality of software applications accesses a data store through a programmatic operation (column 4, line 62, In the preferred embodiment, the data 36 comprises a CSV file produced by the spreadsheet program sold under the trademark Microsoft.RTM.  Excel.RTM.  having columns defined for the name of analysis model structure, the conceptual name of attribute, the attribute documentation, and the attribute data type.  Every row in the CSV file has a value for each column, and every row defines an object attribute.  An object attribute is a variable holding information relevant to the object.  For example, a customer object may include attributes for last name, first name, address, phone number, and others.  The data 36 may be exported by another software development tool.  The reverse engineering module 32 imports these attributes into the object model 96 forming part of the software artifact 15.  The reporter module 72 exports the software artifact 15 in a CSV format compatible with spreadsheet programs sold under the 

Regarding claim 10
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 11
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 12
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 13
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 14
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.


Regarding claim 15
Hagstrom et al teaches 
the architecture of each of the technical artifacts generated by the architecture diagram unit includes programmatic relationships between the node representing the artifact and one or more of the nodes representing other technical artifacts (column 4, line 11, classifications 230c is a virtual hierarchical grouping for artifacts within a Team Project.  Examples of items which may be included in classifications include, but are not limited to, the lifecycle iterations that make up a Team Project, and the components or features of a Team Project.  Work items and other artifacts such as test cases, may also be classified against the structures/hierarchies to make for easier tracking and reporting). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate architectural connectivity such as hierarchical form. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into software development process where artifacts are in the process to connect and inherits similarities in SW production and reuse same features with relationship.

Regarding claim 16
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.



Regarding claim 17
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 18
Srinivasan et al teaches 
the flow modeling software application includes a Business Process Model and Notation (BPMN) model or a Unified Modeling Language (UML) model (column 3, line 63, the artifact creator module 14 is operable to receive inputs from the GUI 12 and to create a software artifact 15 in accordance with the commands or messages received from the GUI 12.  The software artifact 15, which the artifact creator module 14 creates, contains no data associated with a specific software product, but has a structure appropriate to the software product under development.  In some embodiments the software artifact 15 may have multiple distinct components, sections, or separate files which the artifact creator module 14 initializes and establishes.  In the preferred embodiment, the software artifact is an interface control document (ICD) and may contain a use case 94, one or more sequence diagrams 92, and an object model 96 comprising multiple object attributes.  A use case 94 is a brief textual description of a use of a software system from the viewpoint of a user of the system.  A sequence diagram 92 represents the messages exchanged by several components of a software system and the sequence of these messages.  The software artifact 15 in the preferred embodiment is a file with the .mdl file extension usable with products sold under the 

Regarding claim 19
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 20
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 21
Srinivasan et al teaches 
the processor is further programmed to connect each of the plurality of nodes with at least another one of the plurality of nodes and forming an edge there between, thus forming a sequence of steps in the process flow diagram (column 2, line 36, software development tools have been created to aid software developers to develop software and to encourage them to follow and adhere to the software development process.  These tools may provide editors for quick construction and revision of message sequence diagrams, interface documents, and other documents.  These tools may perform rules checking between development artifacts, for example, to validate that the accepted software development process is adhered to, to discover shortcomings in 

Regarding claim 22
Srinivasan et al teaches 
the plurality of node types are displayed in a list in the form of a toolbox (column 3, line 53, Turning now to FIG. 1, a block diagram of an artifact builder system 10 is depicted.  A graphical user interface (GUI) 12 is in communication with an artifact creator module 14 and is operable to invoke the functions of the artifact creator module 14 and to control an operational session with the artifact creator module 14.  In the preferred embodiment, the GUI 12 is an extension of a computer aided software engineering (CASE) tool sold under the trademark Rational Rose.RTM.  that is accessible under an add-in manager (AIM) menu selection under a tools toolbar option).

Regarding claim 23
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.




Regarding claim 24
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 25
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 26
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 27
Rejection of claim 7 is incorporated and further claim recite limitations from claims 1 and 7, therefore rejected under same rationale.

Regarding claim 29
Rejection of claim 28 is incorporated and further claim recite limitations from claims 1, 7 and 28 therefore rejected under same rationale.




Regarding claim 30
Rejection of claim 28 is incorporated and further claim recite limitations from claims 1, 7 and 28 therefore rejected under same rationale.

Regarding claim 31
Rejection of claim 28 is incorporated and further claim recite limitations from claims 1, 7 and 28 therefore rejected under same rationale.

Regarding claim 32
Rejection of claim 28 is incorporated and further claim recite limitations from claims 1, 7 and 28 therefore rejected under same rationale.

Regarding claim 33
Rejection of claim 28 is incorporated and further claim recite limitations from claims 1, 7 and 28 therefore rejected under same rationale.

Regarding claim 34
Rejection of claim 28 is incorporated and further claim recite limitations from claims 1, 7 and 28 therefore rejected under same rationale.




Regarding claim 36
Rejection of claim 35 is incorporated and further claim recite limitations from claims 1, 7, 28 and 35 therefore rejected under same rationale.

Regarding claim 37
Rejection of claim 35 is incorporated and further claim recite limitations from claims 1, 7, 28 and 35 therefore rejected under same rationale.

Regarding claim 38
Rejection of claim 35 is incorporated and further claim recite limitations from claims 1, 7, 28 and 35 therefore rejected under same rationale.

Regarding claim 39
Rejection of claim 35 is incorporated and further claim recite limitations from claims 1, 7, 28 and 35 therefore rejected under same rationale.

 Regarding claim 40
Rejection of claim 35 is incorporated and further claim recite limitations from claims 1, 7, 28 and 35 therefore rejected under same rationale.




Regarding claim 41
Rejection of claim 35 is incorporated and further claim recite limitations from claims 1, 7, 28 and 35 therefore rejected under same rationale.

Relevant Prior Art
US 9576017 B2	Kummer; Thomas et al. teaches Systems and methods for managing graphical model consistency	
US 10379826 B1	Klinger; Doina L. et al. teaches Determining inputs to an integration flow component	
US 6308224 B1	Leymann; Frank et al. teaches Method of generating an implementation of a workflow process model in an object environment	
US 6278977 B1	Agrawal; Rakesh et al. teaches Deriving process models for workflow management systems from audit trails					
US 6038538 A	Agrawal; Rakesh et al. teaches Generating process models from workflow logs					

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/Primary Examiner, Art Unit 2191